Citation Nr: 0908204	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  97-19 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether a timely notice of disagreement was filed 
following an April 2003 rating decision which reduced the 
evaluation for postoperative basal cell carcinoma, left 
posterior chest, from 10 percent to noncompensable effective 
July 1, 2003.

2.  Whether a timely notice of disagreement was filed 
following a June 2003 rating decision which severed service 
connection for postoperative basal cell carcinoma of the mid 
upper back, left shoulder, right shoulder, right side of 
nose, and left cheek.


REPRESENTATION

Appellant represented by:	T. Edmund Spinks, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 until 
December 1978.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

In March 1981, service connection was originally granted for 
post-operative basal cell carcinoma of the left posterior 
chest and assigned a noncompensable evaluation.  In May 1995, 
the Veteran filed a claim for an increased rating, and in 
November 1995, the RO re-characterized the claim on appeal as 
"scars, multiple sites, residuals basal cell carcinoma 
excision" and increased the rating to 10 percent disabling.  

In January 1999, the Board remanded the case for a 
determination of whether the basal cell carcinoma of sites 
other than the Veteran's left posterior chest were a part of 
the original service connected disability.  

In April 2003, the RO reduced the left posterior chest scar 
to a noncompensable evaluation, effective July 1, 2003, and 
proposed that service connection for all residual sites of 
basal cell carcinoma be severed.  In a letter dated in May 
2003, the Veteran expressed disagreement with the reduction.  

In June 2003, the RO severed service connection for all 
residual sites of basal cell carcinoma leaving only the left 
posterior chest.  In June 2004, the Board again remanded the 
issue for further development to include a VA examination.  

In its March 2007 decision, the Board found that the Veteran 
did not submit a timely appeal on the severance of service 
connection for the other residual sites of basal cell 
carcinoma, and determined that the severance issue was not 
before the Board at that time.  The Board then proceeded to 
deny the Veteran's claim for an increased rating for basal 
cell carcinoma of the left posterior chest.  

The Veteran appealed the Board's March 2007 decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which granted a Joint Motion to vacate and remand the 
decision.  Per the terms of the Joint Motion, the Board was 
instructed to consider the Veteran's May 2003 correspondence, 
determine whether it was a timely notice of disagreement, and 
then reevaluate whether it followed procedural requirements 
regarding evaluation reductions pursuant to 38 C.F.R. §§ 
3.105, 3.344.  

As the Board finds that the Veteran filed a timely notice of 
agreement in response to the April 2003 reduction for 
postoperative basal cell carcinoma, left posterior chest, the 
issue of the reduction's propriety is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By letter dated April 22, 2003, the RO notified the 
Veteran of an April 2003 rating decision which reduced his 
evaluation for postoperative basal cell carcinoma, left 
posterior chest, from 10 percent to noncompensable effective 
July 1, 2003.  The notice letter was sent to the Veteran's 
address of record.

2.  The Veteran filed a timely notice of disagreement with 
respect to the April 2003 rating decision with respect to the 
issue of reduction for postoperative basal cell carcinoma, 
left posterior chest.

3.  By letter dated July 23, 2003, the RO notified the 
Veteran of a June 2003 rating decision which severed service 
connection for postoperative basal cell carcinoma of the mid 
upper back, left shoulder, right shoulder, right side of 
nose, and left cheek.  The notice letter was sent to the 
Veteran's address of record.

4.  There is no indication in the record that the July 23, 
2003, notice letter was returned as undeliverable.

5.  The Veteran did not file a timely notice of disagreement 
with the June 2003 rating decision.


CONCLUSIONS OF LAW

1.  The Veteran submitted a timely notice of disagreement 
with respect to the April 2003 rating decision on the issue 
of whether reduction of the evaluation for postoperative 
basal cell carcinoma, left posterior chest, from 10 percent 
to noncompensable effective July 1, 2003, was appropriate.  
38 U.S.C.A. §§ 7104, 7105, 7108 (West 2002); 38 C.F.R. §§ 
20.200, 20.201, 20.300, 20.302, 20.305 (2008).

2.  The Veteran did not submit a timely notice of 
disagreement with respect to the June 2003 rating decision on 
the issue of whether the severance of service connection for 
postoperative basal cell carcinoma of the mid upper back, 
left shoulder, right shoulder, right side of nose, and left 
cheek, was appropriate.  38 U.S.C.A. §§ 7104, 7105, 7108 
(West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.300, 20.302, 
20.305 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely substantive appeal.  38 C.F.R. § 20.200 
(2008).  A written communication from a claimant or his or 
her representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement.  38 C.F.R. § 20.201 
(2008).  

A claimant or his or her representative must file a notice of 
disagreement with a determination by the agency of original 
jurisdiction within one year from the date that the agency 
mails notice of the determination to him or her.  Otherwise, 
that determination will become final.  

The date of the mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  38 C.F.R. § 20.302 (2008).  The postmark 
prior to the expiration date of a time limit will be evidence 
of timely filing.  Otherwise, the postmark date will be 
presumed to be five days prior to the date of receipt of the 
document.  38 C.F.R. § 20.305 (2008).

Here, in April 2003, the RO reduced the Veteran's left 
posterior chest scar to a noncompensable evaluation, 
effective July 1, 2003, and proposed that service connection 
for all other residual sites of basal cell carcinoma be 
severed.  The RO provided notice of this rating decision on 
April 22, 2003.  

In a letter dated in May 2003, the Veteran expressed 
disagreement with the reduction of the left posterior chest 
scar evaluation.  However, this letter made no mention of the 
proposed severance for all other residual sites of basal cell 
carcinoma.  

In June 2003, the RO severed service connection for all 
residual sites of basal cell carcinoma, leaving only the left 
posterior chest.  The RO provided notice of this rating 
decision on July 23, 2003.  The Veteran was notified of this 
decision at his last known address of record, and it is not 
indicated that the letter was returned as undeliverable.  

The Board notes that the next correspondence from the Veteran 
was an unrelated November 2003 statement indicating VA 
treatment for anxiety and depression.  A representative 
statement and written brief presentation submitted in April 
2004 framed the issue as, "Entitlement to an increased 
disability rating for service connected scars, multiple 
sites, residuals of basal cell carcinoma, currently evaluated 
as 10 percent disabling."  However, this statement did not 
mention, let alone object to, the June 2003 severance.  

The Veteran's representative has maintained that the May 2003 
correspondence submitted by the Veteran should be construe as 
a notice of disagreement with respect to the RO's April 2003 
reduction of the left posterior chest scar to a 
noncompensable evaluation.  The Board agrees that this 
constitutes a timely and valid notice of disagreement, as it 
expresses dissatisfaction or disagreement with the RO's April 
2003 adjudicative determination and a desire to contest the 
result.  

However, the Veteran's representative has also maintained 
that the May 2003 correspondence should be construed as a 
"premature but permitted" notice of disagreement for the 
severance of service connection.  The Board disagrees, as the 
May 2003 letter spoke only to the issue of reduction of the 
left posterior chest scar evaluation and never mentioned the 
proposed severance of all other residual sites of basal cell 
carcinoma.  

Similarly, the representative argues that the April 2004 
representative statement and written brief presentation 
should be construed as a notice of disagreement and formal 
appeal of the RO's severance, respectively.  However, these 
documents make no mention of severance or the June 2003 
rating decision.  As such, the Board finds that a timely 
notice of disagreement was not filed with respect to the 
issue of severance.   

In sum, the record clearly indicates that the Veteran was 
provided notification of the RO's June 2003 rating decision 
by a July 23, 2003, letter.  The letter was mailed to his 
last known address of record provided to the RO and contained 
a notice of procedural and appellate rights.  It is not 
shown, nor contended, that the letter was returned to the VA 
or was otherwise not delivered.  

As such, the Board concludes that adequate notice of such 
decision was provided to the Veteran.  Further, a review of 
the record discloses no evidence of a timely notice of 
disagreement with the issue of severance, nor any 
correspondence from the Veteran or his representative which 
could be reasonably construed as such.

The Board notes that the RO's efforts to furnish the Veteran 
with the notice of the rating decision was all that was 
required.  See Thompson v. Brown, 8 Vet. App. 169 (1995) (VA 
may rely on "last known address" shown of record); 
Mindenhall v. Brown, 7 Vet. App. 271 (1994) (presumption of 
regularity of administrative process in the absence of clear 
evidence to the contrary).  In this case, it is not shown nor 
has been alleged that the address last known to the RO at the 
time it mailed the letter of notification was incorrect.

Because the Veteran did not file a timely notice of 
disagreement with respect to the issue of severance, that 
claim is dismissed as the Board does not have jurisdiction of 
the issue.  The Board points out that no determination is 
being made on the merits of this claim, as it is not properly 
before the Board on appeal at this time.  The Board also 
notes that since the Veteran was notified of the appropriate 
time limits and as these matters are in the United States 
Code and the Code of Federal Regulations, there was notice 
and no prejudice to the Veteran in the result dictated by 
that law.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

The Veteran submitted a timely notice of disagreement with 
respect to the April 2003 rating decision on the issue of 
whether reduction of the evaluation for postoperative basal 
cell carcinoma, left posterior chest, from 10 percent to 
noncompensable effective July 1, 2003, was appropriate.

The issue of whether severance for service connection for 
postoperative basal cell carcinoma of the mid upper back, 
left shoulder, right shoulder, right side of nose, and left 
cheek, is dismissed for lack of jurisdiction.




REMAND

As discussed above, the Board has found that the Veteran 
submitted a timely notice of disagreement with respect to the 
April 2003 rating decision on the issue of whether reduction 
of the evaluation for postoperative basal cell carcinoma, 
left posterior chest, from 10 percent to noncompensable 
effective July 1, 2003, was appropriate.  

However, since the April 2003 reduction, the RO never issued 
a statement of the case with respect to whether it followed 
procedural requirements regarding evaluation reductions 
pursuant to 38 C.F.R. § 3.105 and 38 C.F.R. § 3.344.  The 
Court has directed that where a veteran has submitted a 
timely notice of disagreement with an adverse decision and 
the RO has not yet issued a statement of the case addressing 
the issue, the Board should remand the issue to the RO for 
issuance of a statement of the case.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  

In order to put this issue in the correct procedural posture, 
the Board finds that a statement of the case should be 
provided on the issue of whether the April 2003 reduction of 
the evaluation for postoperative basal cell carcinoma, left 
posterior chest, was appropriate.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case to the 
Veteran on the issue of whether the April 
2003 reduction of the evaluation for 
postoperative basal cell carcinoma, left 
posterior chest, was appropriate.  
Specifically, the RO should evaluate 
whether it followed procedural 
requirements regarding reductions pursuant 
to 38 C.F.R. §§ 3.105, 3.344.  

2.  The Veteran is informed that the claim 
will be returned to the Board following 
the issuance of the statement of the case 
only if it is perfected by the filing of a 
timely and adequate substantive appeal.  
If a timely substantive appeal is filed, 
the issue should be certified to the Board 
for appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


